IN THE SUPREME COURT OF THE STATE OF NEVADA


                ELIAHU ELEZRA, A/K/A ELI ELEZRA;                         No. 69654
                AND PINI LABOUZ,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                                                                            FILED
                COURT OF THE STATE OF NEVADA,                                JAN 2 8 2016
                IN AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE LINDA MARIE
                BELL, DISTRICT JUDGE,
                Respondents,
                and
                JOHN BERRY,
                Real Party in Interest.

                                       ORDER DENYING PETITION
                            This original petition for a writ of mandamus or prohibition
                challenges a district court order denying a motion for summary judgment.
                Having considered the petition and supporting documents, we conclude
                that our extraordinary intervention is not warranted because an appeal
                from any adverse judgment provides petitioners with an adequate remedy
                at law, see NRS 34.170; NRS 34.330; Pan v. Eighth Judicial Dist. Court,
                120 Nev. 222, 224, 88 P.3d 840, 841 (2004) ("[T]he right to appeal is
                generally an adequate legal remedy that precludes writ relief."), and they
                have not demonstrated that summary judgment was clearly required by a
                statute or rule or that an important issue of law requires clarification, see
                Nevada Ass'n Servs., Inc. v. Eighth Judicial Dist. Court, 130 Nev., Adv.
                Op. 94, 338 P.3d 1250, 1253 (2014) (reiterating that this court "generally
                will not exercise [its] discretion to consider petitions for extraordinary writ
                relief that challenge district court orders denying motions for summary
                judgment, unless summary judgment is clearly required by a statute or

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                rule, or an important issue of law requires clarification" (quotation marks
                and citations omitted)); Pan, 120 Nev. at 228, 88 P.3d at 844 ("Petitioners
                carry the burden of demonstrating that extraordinary relief is
                warranted."). We therefore
                            ORDER the petition DENIED.




                cc: Hon. Linda Marie Bell, District Judge
                     Chattah Law Group
                     Ganz & Hauf/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A